Citation Nr: 1740931	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  00-11 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to special monthly pension.

4.  Entitlement to an initial increased rating for posttraumatic stress disorder, currently rated 70 percent disabling (excluding periods of temporary total ratings as discussed herein).

5.  Entitlement to an earlier effective date for the grant of service connection for PTSD.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977, and from January 1982 to January 1985.  He also served in the in the Army Reserve and served in the Louisiana National Guard from March 1985 until March 1988.  Any applicable periods of active duty for training (ACDUTRA) or inactive duty training service (IDT) are unverified.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for gastritis and pancreatitis.  

In a March 2012 decision, the Board, in pertinent part, declined to reopen the claims for gastritis and pancreatitis.  The Veteran filed a Motion for Reconsideration which was denied in June 2012.  The Veteran, through his attorney, appealed the new and material evidence claims to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2012 rating decision, the RO granted entitlement to PTSD, assigning a 70 percent rating, effective April 3, 1998; a 100 percent rating per 38 C.F.R. § 4.29 from December 28, 2004; a 70 percent rating from May 1, 2005; a 100 percent rating from June 16, 2006 per § 4.29; a 70 percent rating from October 1, 2006; a 100 percent rating from December 7, 2008 per § 4.29; a 100 percent rating from December 7, 2008 per § 4.29; and, a 70 percent rating from April 1, 2009.  In December 2015, the Veteran filed a notice of disagreement with the disability ratings, and effective date assigned to the grant of service connection.  A statement of the case was issued in March 2017 and a substantive appeal was received in April 2017.

In December 2013, the RO denied entitlement to SMP.  A notice of disagreement was filed in April 2014, a statement of the case was issued in November 2015, and a substantive appeal was received in February 2016.  

Pursuant to a March 2014 Memorandum Decision, the Court vacated, in pertinent part, the Board's March 2012 decision that denied the claim to reopen service connection for gastritis and pancreatitis, and remanded those claims for compliance with specific instructions.

In April 2015, the Board reopened the claims of entitlement to service connection for gastritis and pancreatitis, and remanded the issues on the merits for further development.

In an October 2012 rating decision, the RO granted entitlement to PTSD, assigning a 70 percent rating, effective April 3, 1998; a 100 percent rating per 38 C.F.R. § 4.29 from December 28, 2004; a 70 percent rating from May 1, 2005; a 100 percent rating from June 16, 2006 per § 4.29; a 70 percent rating from October 1, 2006; a 100 percent rating from December 7, 2008 per § 4.29; a 100 percent rating from December 7, 2008 per § 4.29; and, a 70 percent rating from April 1, 2009.  In December 2015, the Veteran filed a notice of disagreement with the disability ratings, and effective date assigned to the grant of service connection.  A statement of the case was issued in March 2017 and a substantive appeal was received in April 2017.

The Veteran has raised the issue of entitlement to a TDIU which the Board has taken jurisdiction of per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for gastritis and entitlement to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence indicates that pancreatitis is due to alcohol abuse associated with service-connected PTSD.

2.  For the periods from April 3, 1998 to December 27, 2004; May 1, 2005 to June 15, 2006; October 1, 2006 to December 6, 2008; and from April 1, 2009, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total social impairment.  

3.  In September 1990 and July 1995 rating decisions, the Veteran's claim for alcohol dependence was denied; notices of disagreement were not filed and additional evidence was not received within a year of the respective decisions.  

4.  From April 3, 1998, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  For the periods from April 3, 1998 to December 27, 2004; May 1, 2005 to June 15, 2006; October 1, 2006 to December 6, 2008; and from April 1, 2009, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date earlier than April 3, 1998, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

4.  The criteria for a TDIU have been met since April 3, 1998.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent letters in August 2002 and September 2009 that provided information as to what evidence was required to substantiate the underlying service connection claim for PTSD and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  While notice letters were not provided to the Veteran prior to the initial adjudication, such error is cured by the issuance of the fully compliant notices in August 2002 and September 2009.

The appeal of the ratings assigned for the Veteran's PTSD and the appeal of the effective date assigned to the grant of service connection for PTSD both arise from the Veteran's disagreement with the initial rating/effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA and private treatment records and he has undergone VA examinations which will be discussed below.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the initial increased rating claim for PTSD and entitlement to an earlier effective date.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Turning to the evidence, service treatment records do not reflect any complaints, treatment or diagnoses referable to pancreatitis.  12/21/2015 STR-Medical.

In May 2015, the Veteran underwent a VA examination.  He reported that while he was in the Army Infantry he was developing abdominal pains after drinking alcohol with his friends at parties.  He stated that this started during his first tour of duty, and the pain lasted 3-4 days.  During his second tour, the pains continued, and were more severe.  He denied seeking medical treatment because he thought this was something he ate or drank.  He reported that on a few occasions he vomited.  The examiner noted that in 1990 the Veteran was admitted for alcohol induced pancreatitis.  See 08/29/1990 VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.

The examiner stated that there was no documentation available in the Veteran's service treatment records of pancreatitis having been diagnosed during service, and the Veteran himself stated that he did not seek medical attention for his abdominal symptoms during military service.  Also, the examiner was unable to establish the actual date of diagnosis of pancreatitis in the Veteran.  The information in the Veteran's record as to the date of diagnosis of his pancreatitis is conflicting:  The year of 1977 was mentioned in a 3/2009 GI consult from Hudson Valley VA, 1990 reported in notes from admission to hospital unit at Castle Point in July 2010.  The Veteran informed the examiner that he was seen/diagnosed with pancreatitis in 1986 or1987, but this was not documented.

However, the Veteran gave a good history of attacks of abdominal pain during the years in his military service, associated with alcohol consumption, which were likely related to early and undiagnosed attacks of pancreatitis, in the opinion of the examiner.  The actual discharge note from the July 1990 admission to the VA documents chronic pancreatitis as a discharge diagnosis and gives prior history diagnosis of "pancreatitis" (no date of onset given) - which meant that the diagnosis of pancreatitis must have been given prior to July 1990.  The discharge note also reads:  Patient has a history of chronic alcohol abuse off and on since 1984.  Taking all the above into consideration, the examiner opined that the Veteran was likely to have been suffering attacks of pancreatitis already when in the military service, related to his alcohol use.  Alcohol use was one of the more common causes of chronic pancreatitis.

Subsequent to this opinion, service connection was established for PTSD, effective April 3, 1998.  It has been established that the Veteran's alcohol abuse is associated with his PTSD.  The Veteran's psychiatric records have consistently noted PTSD and alcohol abuse, although his alcohol abuse is currently in remission.  For example, a June 2011 VA treatment record reflects PTSD illness, psychosis not otherwise specified associated with both alcohol and cocaine dependence in sustained remission.  07/11/2011 Medical Treatment Record-Government Facility.  Likewise, a February 2014 VA examiner opined that the Veteran used alcohol and drugs to cope with his PTSD symptoms.  02/04/2014 Medical Treatment Record-Government Facility.

In light of the VA examiner's opinion that his pancreatitis is due to his alcohol abuse which is associated with his PTSD, the Board finds that service connection is warranted for pancreatitis.  

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for PTSD, rated 70 percent disabling, effective April 3, 1998; 100 percent disabling per 38 C.F.R. § 4.29 from December 28, 2004; 70 percent disabling from May 1, 2005; 100 percent disabling from June 16, 2006 per § 4.29; 70 percent disabling from October 1, 2006; 100 percent disabling from December 7, 2008 per § 4.29; and, 70 percent disabling from April 1, 2009.  

With regard to the rating criteria for PTSD (Diagnostic Codes 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

The Board finds that 100 percent evaluations are not warranted for the respective periods in which the Veteran was not in receipt of temporary total ratings for his PTSD.  Despite the fact that the Veteran experiences total occupational impairment due to his PTSD (which will be discussed in more detail below), the evidence of record does not support a finding of total social impairment.  Specifically, for the periods in question, the objective findings do not reflect gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While he has experienced periods of suicidal ideation, the objective findings do not reflect a persistent danger of hurting himself or others.  12/13/2002 Medical Treatment Record-Government Facility.

A December 1998 VA examination reflects that the Veteran was alert but aloof and anxious, with increased startle response.  His speech was coherent and relevant and his affect was constricted.  He denied any hallucinations and no suicidal or homicidal ideas were elicited.  His orientation and memory were preserved and his insight and judgment were intact.  The examiner found moderate to severe impairment in his social and industrial adaptability.  

A July 2001 VA treatment record reflects that appearance and behavior were appropriate.  He was experiencing hypersomnia and he had a decreased appetite.  His speech was clear, congruent and vague.  He had a constricted affect and his mood was anxious and depressed.  His thought process was intact but he lacked communication skills.  His insight was marginal and his judgment was fair. 08/27/2001 Medical Treatment Record-Government Facility at 5.

A September 2009 VA treatment record reflects that the Veteran was alert, calm, cooperative, fully-oriented and coherent.  He denied hallucinations or paranoid delusions but was hypervigilant and easily startled.  His affect was restricted and his mood was sad.  His concentration was mild-moderately impaired.  His insight and judgment were fair.  05/21/2014 Medical Treatment Record-Government Facility at 9.  

A March 2010 VA treatment records reflects that the Veteran was alert, calm, cooperative, fully oriented, and coherent with no hallucinations or paranoid delusions.  He was hypervigilant and easily startled.  There was no suicidal/homicidal ideation or aggressive thoughts.  His affect was mildly restricted and his mood was sad.  His concentration was moderately impaired.  His insight and judgment were fair.  05/21/2015 Medical Treatment Record-Government Facility at 80.

A May 2010 VA treatment record reflects no suicidal ideation.  Id. at 20.

Upon VA treatment in June 2010 the Veteran was alert, calm, cooperative, fully oriented, and coherent with no hallucinations or paranoid delusions.  He was hypervigilant and easily startled.  His affect was mildly restricted and his mood was sad.  His concentration was mildly impaired.  His insight and judgment were fair.  Id. at 8.  

A March 2011 VA treatment record reflects that the Veteran was casually but appropriately dressed and groomed with pensive, concerned facial expression, non-spontaneous but informative, anxious, and worried about his abdominal pains.  He was actively involved in addressing his problems facing his day to day challenges and duties to the best of his abilities still determined to upgrade his quality of life.  He was not suicidal.  He had an appropriate and constricted affect.  His mood was anxious, with fair cognition, well oriented with good insight and judgment.  05/21/2015 Medical Treatment Record-Government Facility at 8.

The June 2015 VA examination characterized the Veteran's PTSD as manifested by occupational and social impairment with reduced reliability and productivity.  His PTSD was manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  He was neatly dressed, alert, with coherent speech, albeit mildly constricted.  The examiner commented that the severity of his PTSD is moderate to severe.  The Veteran is coping with medical conditions and continues to deal with PTSD symptoms.  He intends to continue with his sobriety and with his efforts to improve himself, "bit by bit" and to feel better about himself.

Total social impairment has not been shown for the period from April 3, 1998 to December 27, 2004; May 1, 2005 to June 15, 2006; from October 1, 2006 to December 6, 2008; and from April 1, 2009, and 100 percent disability ratings are not warranted for these periods.  For example, a November 1009 treatment note indicates that the Veteran had some contact with his family.  In April 2010 he had begun work on reestablishing relationships with his step-children.  An August 2013 note indicated that he maintained contact with 3 step-children.  A November 2013 record indicated that he socialized with friends and attended church.  He also went to the gym twice a week.  A January 2014 note indicated that he was willing to begin emailing his family.  Accordingly, entitlement to a 100 percent rating is not warranted during the periods in question.


Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.

Moreover, the rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  38 C.F.R. § 4.130, DC 9411; 38 C.F.R. § 4.1.  The manifestations associated with the Veteran's PTSD are specifically contemplated in the rating criteria.  

The Veteran and his attorney have not alleged during the appeal period that the evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for this service-connected disability.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Earlier effective date

The Veteran disagrees with the effective date assigned for the grant of service connection for PTSD.  While the Veteran did not file a claim of service connection for PTSD prior to April 3, 1998, the Board acknowledges that the Veteran had previously claimed service connection for alcohol dependency, which has now been determined to be associated with his PTSD.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

While no longer in effect, at the time the Veteran filed his claim, 38 C.F.R. § 3.155 provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  
	
When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In August 1990, the Veteran filed a claim for "Paragraph 29 and 30 benefits" and submitted a hospital report for alcohol gastritis and alcohol dependence.  08/27/1990 VA 21-4138 Statement in Support of Claim; 08/29/1990 VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.

In a September 1990 rating decision, the RO denied entitlement to "Paragraph 29 and 30 benefits" and stated that with regard to alcohol dependency this was the result of the Veteran's own willful misconduct.  While the Veteran had not specifically claimed entitlement to service connection for alcohol dependence, it is clear that the RO made a determination that his alcohol dependence was not due to service due to his willful misconduct.  The Veteran did not file a notice of disagreement with the RO's decision and did not submit evidence within a year of the RO's decision.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105.

In May 1994, the Veteran submitted 1991 and 1992 medical treatment records reflecting alcohol abuse and dependence.  05/27/1994 Medical Treatment Record-Government Facility.  In July 1994, the Veteran submitted a hospital report for chronic pancreatitis and alcohol dependence.  07/27/1994 VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.

In June 1995, the Veteran filed a claim for pancreatitis, gastritis, and alcohol dependence.  06/14/1995 VA 21-4138 Statement in Support of Claim.  In a July 1995 rating decision, the RO determined that the claim of service connection for alcohol dependency remained denied.  The Veteran did not file a notice of disagreement with the RO's decision and did not submit evidence within a year of the RO's decision.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105.  

On April 3, 1998, the Veteran filed a claim of service connection for PTSD.  04/03/1998 VA 21-4138 Statement in Support of Claim.  Service connection for PTSD was established in an October 2015 rating decision, effective April 3, 1998.

There is no evidence that the Veteran expressed disagreement with either the September 1990 or July 1995 rating decisions.  There is no record of any written or verbal contact with VA which could be construed as a notice of disagreement.  The effective date corresponds to the date of receipt of the Veteran's claim of service connection for PTSD.  

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105 (a).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105 (b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105 (d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105 (d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD:  "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral).  

The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that his claim of service connection for PTSD was received on April 3, 1998, and he did not express disagreement with the prior decisions which denied service connection for alcohol dependency, which has been associated with his PTSD.  As such, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(ii), (r).

The remaining means by which the Veteran could attempt to overcome the finality of the September 1990 or July 1995 decisions is to request a revision of those decisions based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A (a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decisions has not been alleged and is not before the Board.

For the above reasons, the Board concludes that an effective date earlier than April 3, 1998, for the grant of service connection for PTSD is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Service connection is in effect for PTSD, rated 70 percent disabling, calluses of feet, rated noncompensably disabling, and pancreatitis, which is to be rated by the RO.  His current combined rating is 70 percent, thus the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from April 3, 1998.

The Board has determined that a TDIU is warranted effective April 3, 1998, as the evidence of record supports a finding that the Veteran has been unemployed or has lacked gainful employment since service connection was established for PTSD.  

Documentation reflects various full-time and part-time employment with a VA facility in the housekeeping department from 1992 to 1994.  See 10/13/2004 Correspondence.

In a December 1997 statement, the Veteran asserted that he had tried to work since September 1996 but the "pain" comes and he has to stop.  12/03/1997 Correspondence.

An August 1998 VA treatment record reflecting a diagnosis of PTSD reflects that the Veteran was working two days per week.  09/22/1998 Medical Treatment Record-Government Facility.

A December 1998 VA examination report reflects the Veteran's report that from 1986 to 1989, he worked part-time at the Central Alabama Veterans Health Care System East Campus Tuskegee in the kitchen as a dishwasher and server and he also took up refrigeration and air-conditioning.  He did not complete the course.  From 1987 until 1983, he did odd jobs and from 1993 until 1994 he worked at the East Campus Central Alabama Veterans Health Care System, East Campus, Tuskegee also in the housekeeping department.  In 1994, he got sick and was diagnosed to have chronic pancreatitis.  From 1994, he has been unable to work.  The examiner commented that the Veteran has moderate to severe symptoms and moderate to severe impairment in the social and industrial adaptability and is unable to work.  

A June 1999 VA outpatient treatment record reflects that it was recommended that the Veteran go to an unemployment office since a restaurant lead did not work out.  06/21/1999 Medical Treatment Record-Government Facility.

Of record are Improved Pension Eligibility Verification Reports completed by the Veteran which reflect that the Veteran reported no employment for the years 1999 and 2000.  02/21/2001 Eligibility Verification Report; 01/06/2000 Eligibility Verification Report.

A July 2008 private psychiatric evaluation reflects the opinion that the Veteran's level of functioning indicates a persistent lack of capacity to cope with ordinary life-stressors despite treatment and is not compatible with sustaining employment.  08/14/2008 Medical Treatment Record-Non-Government Facility.

Correspondence dated in January 2011 and March 2011 from a VA psychologist reflects assessments of his PTSD, to include the opinion that he remains unemployable due to his PTSD.  01/24/2011 & 03/14/2011 Medical Treatment Record-Government Facility.

In May 2015, the Veteran underwent a VA examination to assess the severity of his PTSD.  The examiner noted that the Veteran tried to study air conditioning and refrigeration, but he said he was unable to concentrate.  He said that he started and stopped several times.  His concentration was interrupted and he had to start any task over again.  He reported working for the Urban League for 20 hours a week.  He becomes anxious when there are many people at work.  He has to gather his thoughts and then go back out.

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected PTSD and pancreatitis preclude substantially gainful employment.  His symptomatology associated with PTSD and associated pancreatitis affect his ability to maintain gainful employment as he is unable to consistently function in an industrial capacity with others due to his PTSD symptomology.  While acknowledging that the Veteran has attempted to work and at the time of the most recent VA examination was working in a part-time capacity, the evidence of record does not support a finding that the Veteran has been gainfully employed since 1998.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from April 3, 1998, which corresponds to the date service connection was established for PTSD.  


ORDER

Entitlement to service connection for pancreatitis is granted.

For the periods from April 3, 1998 to December 27, 2004; May 1, 2005 to June 15, 2006; October 1, 2006 to December 6, 2008; and from April 1, 2009, entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to an effective date earlier than April 3, 1998, for the grant of service connection for PTSD, is denied.

Entitlement to a TDIU is granted, effective April 3, 1998.  


REMAND

Gastritis

The issue of entitlement to service connection for gastritis was remanded by the Board in April 2015 to afford the Veteran a VA examination to assess the etiology of his gastritis.

In August 2015, the Veteran underwent a VA examination wherein the examiner determined that gastritis was resolved.  As his gastritis was resolved, the examiner did not proffer an opinion.

The Board is cognizant of McLain v. Nicholson, 21 Vet. App. 319 (2007), in which the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Thus, while the Veteran may not currently have gastritis, he did have a diagnosis of gastritis during the course of this appeal.  Opinions must be sought in which the examiner accounts for the diagnosis contained in treatment records.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

SMP

The issue of entitlement to SMP is currently in appellate status.  At the time such claim was filed and denied in December 2013, service connection was in effect for calluses, feet, rated noncompensably disabling.  Since then, service connection has been established for PTSD, currently rated 70 percent disabling, and pancreatitis, which is to be rated by the RO.  Thus, a determination must be made as to whether the Veteran's claim for SMP per 38 C.F.R. § 3.351 should remain in appellate status, or whether a claim for Special Monthly Compensation (SMC) per 38 C.F.R. § 3.350 should be considered in light of the now service-connected disabilities.  Also, in light of the grant of service connection for PTSD and pancreatitis, additional notice should be issued to the Veteran outlining how to substantiate the claim.  

The Veteran should be afforded a VA Aid and Attendance examination to specifically assess his need for SMC or SMP due to the need for aid and attendance or due to being housebound.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice to the Veteran regarding the information and evidence necessary to substantiate his claim for SMP.

2.  Request that the May 2015 VA examiner (or another qualified VA examiner if the May 2015 VA examiner is unavailable) review the virtual folders and provide opinions as to the following:

a)  whether it is at least as likely as not (50 percent or greater) that gastritis is due to service or any incident therein;

b)  whether it is at least as likely as not (50 percent or greater) that gastritis was caused by service-connected PTSD with associated alcohol abuse, or pancreatitis.  If not, is it at least as likely as not that gastritis has been aggravated (permanently worsened beyond its natural progression) by service-connected PTSD with associated alcohol abuse, or pancreatitis?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

An examination should be scheduled only if deemed necessary by the VA examiner.

3.  The Veteran should be scheduled for a VA examination with an appropriate specialist to assess his need for aid and attendance.  The virtual folders should be made available to and reviewed by the examiner in connection with the examination. 

The examiner is requested to provide an evaluation of the Veteran's PTSD and pancreatitis on his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

The examiner should opine as to whether due to his service-connected disability - PTSD, pancreatitis, calluses, feet - the Veteran is so helpless as to be in need of regular aid and attendance.

The examiner should comment on whether the Veteran is substantially confined to his home due to a service-connected disability.

The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

4.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  A determination should be made as to whether the Veteran's claim for SMP should remain in appellate status, or whether a claim for SMC is for consideration.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


